DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mangiardi (2016/0262915). Mangiardi discloses an absorbable iron-based alloy stent (Fig. 1) comprising an iron-based alloy substrate (paragraph 6) having a surface. Mangiardi further discloses (paragraph 43) there can be a protective oxide coat or in other words an alkaline protector on the surface of the iron-based alloy substrate. Mangiardi also discloses (paragraph 15) there is a degradable polymer on the surface of the alkaline protector. It is noted that Mangiardi discloses (paragraph 156) zinc can be included in the compounds or alloys used, thus the oxide protective coat could be zinc oxide since it would be protective for the zinc in the alloy substrate. However, in the alternative Mangiardi did not state the protective layer is zinc oxide. It would have been obvious to one of ordinary skill in the art to select zinc oxide as the protective coat on the stent of Mangiardi when the alloy is a zinc and iron mix (para. 156) and thus the zinc oxide would slow the degradation of the alloy as desired, see Mangiardi paragraph 146. Regarding claim 2, Mangiardi discloses entire surfaces of the stent can be covered, paragraph 122. Regarding claim 3, Mangiardi discloses partial surfaces can be covered, paragraphs 5,13,22, 39. With respect to claim 11, Mangiardi discloses the degradable polymer can be for example polylactic acid or polyglycolic acid, see paragraph 95.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (2016/0262915).  Mangiardi is explained supra and did disclose (paragraph 47) salts can be used to coat the stent. Mangiardi did disclose salts can be used. However, Mangiardi did not explicitly disclose the specific salts of sodium, potassium or calcium such as trisodium citrate, sodium dihydrogen citrate, tripotassium citrate, potassium dihydrogen citrate, calcium citrate, calcium hydrogen citrate. It would have been obvious to one of ordinary skill in the art to try various salts as suggested by Mangiardi and select one of the various salts of citric acid as claimed or citrates since such a modification of a compound only involves routine skill in the art and since there is a finite amount possible it would be an obvious expedient to any chemist. 
Regarding claim 6, Mangiardi did disclose (paragraphs 124) the alkaline protector can be optimized within a polymer matrix to control the effects of hyperplastic response, however, did not disclose the mixture being greater than 20 percent but less than 100 percent or the slow release assisted substance comprises a hydrophobic substance which covers the surface of the alkaline substance to form a hydrophobic layer. It would have been obvious to one of ordinary skill in the art to optimize the compound ratios or include known slow release assist substance such that the mixture with the alkaline protector can be greater than 20 percent but less than 100 percent or have a hydrophobic substance to slow the release and not cause too rapid a degradation process and cause acid problem which is detrimental, thus it would be obvious to any chemist to optimize the materials or slow release substance to control the acid response, see Mangiardi paragraph 120.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (2016/0262915) in view of Pacetti et al. (9333099). Mangiardi is explained
supra. However, Mangiardi did not explicitly state the iron-based alloy substrate for
the stent is pure iron or an iron-based alloy with a carbon content less than or equal to
2.11 wt%. Pacetti teaches that iron used for a substrate of a stent can be pure iron, see
col. 8, lines 12,13. It would have been obvious to one of ordinary skill in the art to
alternatively select pure iron as taught by Pacetti et al. in the stent of Mangiardi since selecting a known material only involves routine skill in the art and the results are
predictable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799